***** STATE MONIES-USE ON MAINTENANCE OF MUNICIPAL STREETS ***  MONIES RECEIVED FROM THE STATE FOR SPECIFIC USE FOR MAIL OR SCHOOL BUS ROUTES MAY BE USED TO CONSTRUCT, IMPROVE, MAINTAIN OR REPAIR SAID ROUTES IN MUNICIPALITIES OF LESS THAN FIVE THOUSAND (5,000) POPULATION.  OTHER MONIES RECEIVED FROM THE STATE AND BY THE COUNTY FROM AD VALOREM TAXES MAY NOT BE USED TO CONSTRUCT, IMPROVE, MAINTAIN, OR REPAIR STREETS IN MUNICIPALITIES UNLESS SUCH STREET IS A LANE OR CONTINUATION OF THE COUNTY HIGHWAY SYSTEM. CITE: TITLE 11, O.S.A., 117.2; TITLE 69 Ohio St. 1970 Supp., 1503 [69-1503].  (TODD MARKUM) SEE OPINION NO. 89-042 (1989) ** SEE OPINION NO. 92-599 (1992) ** SEE OPINION NO. 87-537 (1987) **